DETAILED ACTION
Election/Restrictions
Applicant’s election of sorbitol, COR1 and Guerbet acid in the reply filed on January 27 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Claims 1-14 are pending in the application. Election was made without traverse in the reply filed on January 27 2021.   Accordingly, claims 1-14 are being examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 6249544, 62499642 and 15652679 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.   The prior filed application fail to provide support for R1 of Guerbet acid, C6-C22 derived from a Guerbet acid or C6-C34 derived from a Guerbet acid.  
Claims 1-2 and 4-6 specifically recite Guerbet acid.  Claims 3 and 7-14 all depend from a claim reciting a Guerbet acid.  Thus the effective filing date of claim 1-14 is March 29 2019.

	The examiner additional notes the ADS contains a typo.  Specifically, the ADS indicates that provisional Application 62495444 has a date of 09/15/2019 but this Application was actually filed 09/14/2019.  
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation C6-C34 alkyl, and the claim also recites preferably derived from a Guerbet acid which is the narrower statement of the range/limitation. Claim 1 recites the broad recitation C6-C22 hydroxyalkyl, and the claim also recites preferably derived from a Guerbet acid which is the narrower statement of the range/limitation.  Claim 1 recites the broad recitation C6-C34 alkenyl, and the claim also recites preferably derived from a Claim 1 recites the broad recitation ≥2.5, and the claim also recites preferably ≥3 and most preferably ≥4 which is the narrower statement of the range/limitation.   Claim 1 recites the broad recitation 6-25, and the claim also recites preferably from 6-12 which is the narrower statement of the range/limitation.  Claim 2 recites the broad recitation 1-120 and the claim also recites preferably 3, 5, 7, 9 or 13 which is the narrower statement of the range/limitation.  Claim 3 recites the broad recitation 25 to 120 and the claim also recites more preferably 30 to 85 and most preferably 30 to 70 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 1 as currently written is vague and indefinite.  In line 7 of claim 1 the claim recites n=6-25.  However, in line 15 the claim recites n is an integer selected from 1-125.  Therefore, the scope of n is unclear as there are two different definitions for n within the same claim.  
Claim 2 as currently written is vague and indefinite.  The claim recites (CH2)n+2CH3 which is indefinite.  The specification on page 14 recites (CH2)n+2(CH3) which is not indefinite.  However, the +2CH3 is indefinite.  Does this mean 2 additional CH3 groups are added at the end of the alkyl chain (i.e. (CH2)n) or is there just a typo and the claim was intended to recite the structure found on page 14 of the instant specification.  If it is the former, the claim is indefinite as this is not a standard structural 2)n+2(CH3) which is an appropriate structural formula.
Claims 3-4 as currently written are vague and indefinite.  Claim 3 recites R1 is derived from…mixtures thereof.  Claim 4 recites R1 comprises Guerbet and isosteric moieties.  How mixtures can be utilized for form R1.  Do you mean that some R1 contain Guerbet moieties and other R1 are isosteric moieties or is it meant that the Guerbet contains an isosteric group?  Since R1 is a part of a chemical group it is unclear how mixtures are part of the chemical group.
Claims 7-8 as currently written are vague and indefinite.  The claims recites sugar alcohols with a particular formula.  This formula includes x, however, the claims do not provide a definition for x.  
Claim 11 as currently written is vague and indefinite.  The claim recites Q is a radical sorbitol with the following structure but the structure written doesn’t include any alcohol group which would be found in sorbitol.  
Claims 12-14 as currently written are vague and indefinite.  Claims 12-14 depend from claim 10 which recites a composition comprising the polyester of claim 1.  However, claims 12-14 recite the composition “further comprises” the polyester of Formula 2 which is the same polyester of claim 1.  But since the claim recites “further comprises” all of the ingredients are in addition to those of claim 10.  Thus it is unclear if applicants are attempting to limit the concentration of the polyester of Formula 2 which is already required to be present or an additional amount of polyester of Formula 2.
Claim 14 recites the limitation "the polyalkoxylated polyols polyester of formula-1" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.  This 
Claim 14 as currently written is vague and indefinite.  The polyester of formula 1 contains B, A, x, y and n but no indication of what the scope of these letters.  Since claim 1 recites the polyester of formula 2, it is unclear if A, x, y and n are of the same scope for formula 2.  However, neither claim 1 or 14 indicate the meaning of B.
Claims 5-6 and 9-10 are included in the rejection as they depend on a rejected base claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mangnus et al. (US PGPUB No. 20150065630) as evidenced by Vitins et al. (USPGPUB No. 20100111883) and Nalawade et al. (J Int Soc Prev Community Dent, 2015).
Applicant Claims
	The instant application claims a polyalkoxylated polyols polyester having the formula: 

    PNG
    media_image1.png
    103
    227
    media_image1.png
    Greyscale

Q is a radical of natural or synthetic organic polyol compounds having from 6 to 50 carbon atoms forming a straight, a branched, a cyclic, a saturated, or an unsaturated structure, with one or more carbon atoms independently having a substituent of the formula -[(OA)~-OR], wherein n = 6-25, wherein the remaining carbon atoms of the 6 to 50 carbon atoms are independently substituted with hydrogen, oxygen, or nitrogen; A is 2H4- or -C3H6-; R is independently selected from hydrogen or -COR1, R1 is independently selected from C6-C34-alkyl, preferably derived from a Guerbet acid; C6-C22-hydroxyalkyl, preferably derived from a Guerbet acid; or C6 – C34 - alkenyl, preferably derived from a Guerbet acid, n is an integer selected from 1-125 and may be the same or different for each polyalkoxylated hydrophilic arm; and the average total number of COR1 is > 2.5, preferably > 3, and most preferably > 4; and m is an integer selected from 6-25, and preferably from 6-12.
Compositions comprising the polyester are claimed.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Magnus et al. is directed to ICI thickener composition and uses.  Claimed is a composition comprising linked segments of (a) a polyhydroxysegment derived from a compound independently selected from the group consisting of an acyclic polyhydric alcohol having 4 to 6 carbon atoms and 4 to 6 reactive hydroxyl groups; a cyclic polyhydric alcohol having 4 to 6 carbon atoms and 4 to 6 reactive hydroxyl groups, a poly(hydroxyethyl) polyethyleneamine having 4 to 6 reactive hydroxyl groups and combinations thereof; (b) polyoxyalkylene segments wherein each hydroxyl group of the polyhydroxy segment is linked to a polyoxyalkylene segment; (c) and aliphatic end segments or aromatic end segments, each end segment having 6 to 32 carbon atoms and a hydroxyl reactive group, wherein the mole ratio of the polyoxyalkylene segment to the polyhydroxy segment is at least 4:1 and the mole ratio of the aliphatic or aromatic end segment to the polyhydroxy segment is at least 0.25:1 (claim 1).  Specific acyclic polyhydric alcohols include pentaerythritol, sorbitol, etc. (claim 3).  Specific aliphatic end segments include 2-ethyl-hexanoic acid and 2-butyl-octanoic acid (claim 8).  Claimed is from about 60 to about 225 alkylene oxide repeat units (paragraph 0018).  Polyalkylene segments include polyethylene oxide polymer segments (paragraph 0015).  Surfactants include nonionic or anionic surfactants (paragraph 0023).  Ethylene oxide is exemplified with pentaerythritol (examples 1-2).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Mangnus et al. suggests a polymer (i.e. linked segments) of polyhydroxy segment which include sorbitol, polyethylene oxides and aliphatic end groups which include Guerbet acids 2-ethyl-hexanoic acid and 2-butyl-octanoic acid, Mangnus et al. does not exemplify their combination.  While Mangnus et al. teaches the composition also comprises cyclodextrin and/or surfactants and/or organic solvents, Magnus et al. does not exemplify their combination.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize sorbitol as the a) segment, polyethylene oxide as the b) segment and 2-ethyl-hexanoic acid or 2-butyl-octanoic acid as the c) segment.  One skilled in the art would have been motivated to replace the Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).  Regarding the claimed n and m, Mangnus et al. teaches each hydroxyl segment is linked to the polyalkylene segment.  Since the acyclic a) segment has 4 to 6 hydroxyl groups and includes sorbitol, Mangnus et al. suggest an m falling within the scope claimed.  Mangnus et al. teaches that a single polyoxyalkylene segment has from about 6 to about 225 alkylene oxide repeat units which overlaps the instantly claimed 1-125.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  It is noted that 2-butyl-octanoic acid reads on claim 2 when n is 3.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form an aqueous thickener composition comprising the linked segments above, water, propylene glycol,  a surfactant and cyclodextrin.  All of the claimed elements were known in the prior art and one skilled in Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).  Since Mangnus et al. only teaches three different viscosity suppressing additives or their combination one skilled in the art would immediately envision all of the various choices for the combination. Since Mangnus et al. teaches the surfactant is a nonionic or anionic surfactant, one skilled in the art would readily envision utilizing either nonionic or anionic surfactants. 
 Regarding the claimed skin and hair benefit actives, Mangnus et al. teaches cyclodextrin.  As evidenced by Vitins et al. is cyclodextrin is an antiviral which can be used in a topical cosmetic or pharmaceutical compositions to treat viral infections (paragraph 0005 and 0012).  Thus the cyclodextrin taught by Mangnus et al. reads on skin and hair benefit actives.  Mangnus et al. also teaches propylene glycol.  As evidenced by Nalawade et al., propylene glycol is bactericidal (see conclusions) and thus reads on the instantly claimed antiseptic agent.  
Regarding the claimed concentrations, Mangnus et al. teaches an overlapping amount.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  Regarding the amounts of the surfactant and cyclodextrin, “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  See MPEP 2144.05.  

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mangnus et al. as evidenced by Vitins et al. and Nalawade et al. as applied to claims 1-4 and 7-14 above and in further view of O’Lenick, Jr. (US Patent No. 6013813).
Applicant Claims
	The instant application claims R1 comprises Guerbet and isosteric moieties.  The instant application the Guerbet moiety has 18 to 24 carbon atoms.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Mangnus et al. are set forth above.  

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Mangnus et al. teaches Guerbet end groups, Mangnus et al. does not teach isosteric moieties.  However, this deficiency is cured by O’Lenick Jr.
	O’Lenick, Jr. is directed to Guerbet based sorbitan esters.  It is taught that Guerbet alcohols can be oxidized into acids.  They possess critical regiospecific Guerbet linkage which when placed into esters results in unexpected improvements in liquidity oxidative stability and emulsification properties of the resultant esters (column 1, lines 24-27).  Non-branched fatty acids when used to make sorbitol based esters result in products that are dark in color and possess a mal odor.  Thus it is desirable, particularly in cosmetic applications, to have products that are light in color and free of 
    PNG
    media_image2.png
    95
    233
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    187
    424
    media_image3.png
    Greyscale
(column 3, lines 30-50).  Products formed are clear liquids, exhibit outstanding lubrication and outstanding viscosity index moidifers (column 5, lines 53-55) as well as outstanding emulsifiers (column 6, lines 30-31).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mangnus et al. and O’Lenick, Jr. and utilize any of the commerically available isocarb Guerbet acids as the aliphatic end groups.  Mangnus et al. teaches that the aliphatic end segments have 6 to 32 carbon atoms.  O’Lenick Jr. teaches the Guerbet acids provide benefits to sorbitan esters specifically they form clear liquids which outstanding viscosity index modifiers and emulsifiers.  Since Mangnus et al. exemplify end groups with Guerbet acids which are attached to sorbitol, there is a reasonable expectation of success in utilizing the Guerbet 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16369663 (USPGPUB No. 20190224107). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a polyalkoxylated polyols polyester having the formula: 

    PNG
    media_image1.png
    103
    227
    media_image1.png
    Greyscale

Q is a radical of natural or synthetic organic polyol compounds having from 6 to 50 carbon atoms forming a straight, a branched, a cyclic, a saturated, or an unsaturated structure, with one or more carbon atoms independently having a substituent of the 2H4- or -C3H6-; R is independently selected from hydrogen or -COR1, R1 is independently selected from C6-C34-alkyl, preferably derived from a Guerbet acid; C6-C22-hydroxyalkyl, preferably derived from a Guerbet acid; or C6 – C34 - alkenyl, preferably derived from a Guerbet acid, n is an integer selected from 1-125 and may be the same or different for each polyalkoxylated hydrophilic arm; and the average total number of COR1 is > 2.5, preferably > 3, and most preferably > 4; and m is an integer selected from 6-25, and preferably from 6-12.
Compositions comprising the polyester are claimed.  
Copending ‘663 claims a liquid thickener composition comprising 20-80% of a polyalkoxylated polyols polyester of formula 2; an organic carrier selected form the group consisting of organic solvents, hydrophobic thickeners or mixtures thereof; and water wherein the ratio of water to organic solvent is from 4:1 to 1:4.  The scope of formula 2 is the same as instantly claimed.   Compositions containing surfactant, the liquid thickener, water and other ingredients are claimed.  
Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another as both teach compositions comprising the same claimed ingredients.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-4 and 7-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7 and 9-16 of copending Application No. 15652679 (USPGPUB No. 20180072817). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Copending ‘679 claims a polyalkoxylated polyol polyester of formula 2.  The scope of formula 2 overlaps in scope with the instant claims. Cosmetic, dermatological or pharmaceutical composition comprising the polyester is claimed.  The same surfactants, water and other ingredients are claimed.  
Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another as both teach compositions comprising the same claimed ingredients.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7 and 9-16 of copending Application No. 15652679 (USPGPUB No. 20180072817) as applied to claims 1, 3-4 and 7-14 above in view of O’Lenick, Jr. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims R1 is derived from a Guerbet acid.
The teachings of copending ‘679 are set forth above.
Copending ‘679 does not claim a Guerbet acid.  However, this deficiency is cured by O’Lenick, Jr

    PNG
    media_image2.png
    95
    233
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    187
    424
    media_image3.png
    Greyscale
(column 3, lines 30-50).  Products formed are clear liquids, exhibit outstanding lubrication and outstanding viscosity index moidifers (column 5, lines 53-55) as well as outstanding emulsifiers (column 6, lines 30-31).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of copending ‘679 and O’Lenick, Jr. and utilize any of the commerically available isocarb Guerbet acids as the aliphatic end groups.  Copending ‘679 teaches R1 containing C6-C22 alkyl groups.  

Claims 1, 3-4 and 7-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12 of copending Application No. 15652602 (USPGPUB No. 20180071198). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Copending ‘602 claims a liquid thickener composition comprising polyester of formula 2, an organic carrier and water.  The polyester has an overlapping scope with the instant claimed.  Compositions comprising the thickener is claimed with the same surfactants and other ingredients.
Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another as both teach compositions comprising the same claimed ingredients.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12 of copending Application No. 15652602 (USPGPUB No. 20180071198) as applied to claims 1, 3-4 and 7-14 above and in view of O’Lenick Jr. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
The teachings of copending ‘602 are set forth above.
Copending ‘602 does not claim a Guerbet acid.  However, this deficiency is cured by O’Lenick, Jr.
The teachings of O’Lenick Jr. are set forth above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of copending ‘602 and O’Lenick, Jr. and utilize any of the commerically available isocarb Guerbet acids as the aliphatic end groups.  Copending ‘602 teaches R1 containing C6-C22 alkyl groups.  O’Lenick Jr. teaches the Guerbet acids provide benefits to sorbitan esters specifically they form clear liquids which outstanding viscosity index modifiers and emulsifiers.  Since COR1 groups of copending ‘602 are attached to sorbitol, there is a reasonable expectation of success in utilizing the Guerbet acids of O’Lenick Jr.  The Guerbet acids of O’Lenick Jr. have an overlapping carbon range.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616